Citation Nr: 1520648	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  11-20 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for aid and attendance and/or housebound status.

2.  Entitlement to service connection for dementia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to December 2005.  He died in October 2011.  The appellant in this matter is seeking substitution as the Veteran's surviving spouse for the above identified claims that were pending at the time of his death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

As noted in a January 2015 Board Remand, the appellant filed a claim for service connection for the cause of the Veteran's death in November 2011.  While the RO acknowledged the cause of death claim in January 2015, it does not appear that any action has been undertaken with respect to this issue.  As the claim has not yet been adjudicated in the first instance, the Board again refers the claim to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

In January 2015, the Board remanded the claims on appeal and instructed the RO to adjudicate the appellant's request to be substituted as the claimant in this case.  In so doing, the Board noted that an August 2012 memo from an appeals coach at the RO indicating that the appellant is eligible for substitution in the claims on appeal is insufficient for this purpose.  The Board emphasized that the RO's determination as to this issue must be made in either a decisional letter or a rating decision.  

Although the RO issued a supplemental statement of the case in January 2015, whether the appellant may be substituted in the claims on appeal has still not been adjudicated.  This adjudication must take place prior to any further action in this matter.  As the RO has not complied with the directives of the January 2015 Remand, the claims must again be remanded so that the RO may make a determination regarding the appellant's request to be substituted in this case.   Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is remanded for the following action:

1.  Adjudicate whether the appellant meets the basic eligibility requirements to substitute for the Veteran with regard to the claims for special monthly compensation based on the need for aid and attendance and/or housebound status and service connection for dementia that were denied in the November 2009 rating decision.  The appellant must be notified of the decision and of her appellate rights.

2.  If the basic eligibility requirements are met, send the appellant appropriate notice with respect to her status as a substituted party.

3.  If the request for substitution is allowed, the RO should complete any other development deemed necessary and should readjudicate the claims for special monthly compensation based on the need for aid and attendance and/or house band status and service connection for dementia based on substitution.  If the benefits sought on appeal are not granted, the appellant and her representative should be furnished with a supplemental statement of the case to include all pertinent laws and regulations on substitution and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






